Citation Nr: 1219295	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed hypertension.

2.  Entitlement to service connection for a claimed right ear hearing loss.

3.  Entitlement to an increased disability rating greater than 10 percent for the service-connected bilateral hip disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from March 1970 to March 1974 and from February 1977 to April 1993.

The issues of service connection for hypertension and right ear hearing loss and an increased rating for the service-connected bilateral hip disability came from a December 2008 rating decision issued by the RO.

During the course of the increased rating appeal for the service-connected bilateral hip disability, the Veteran also submitted an allegation of unemployability due to his service-connected hips, shoulders, and hypertension disabilities. See e.g., June 2009 Veteran's statement; January 2012 hearing testimony; May 2009 VA psychology note; December 2009 VA psychological examination.  He states he has not worked since November 2006 due to his service-connected disabilities.  

As such, it follows that a request for TDIU rating was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU rating has been added to the present appeal.  

In January 2012, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

During the January 2012 hearing, the Veteran withdrew from the appeal the issue of a temporary total disability rating pursuant to 38 C.F.R. § 4.30.  See 38 C.F.R. § 20.204(b) (2011).  The Veteran indicated he was satisfied with the temporary total rating assigned due to convalescence following left hip surgery from March 26, 2009 to July 1, 2009.  Therefore, this matter is not currently before the Board.

Additional private and VA medical and psychiatric records have been associated with the claims folder after certification of the appeal.  These records are not relevant to the current issues on appeal, and the Veteran would not be prejudiced by the Board's initial consideration of this evidence.  38 C.F.R. § 20.1304(c) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Finally, the issue of service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2012 hearing testimony at pages 27, 30.  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

The matter of an increased rating for the service-connected bilateral hip disability is being remanded to the RO via the AMC in Washington, DC.  The Board is also remanding the claim for a TDIU rating to the RO via the AMC for further development and consideration.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The currently demonstrated chronic hypertension is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service. 

2.  The Veteran is shown to have a current right ear hearing loss disability for VA compensation purposes that as likely as not is due to the exposure to hazardous noise levels during his extensive period of active service.  



CONCLUSIONS OF LAW

1.  In resolving all reasonable doubt in the Veteran's favor, his disability manifested by hypertension is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  In resolving all reasonable doubt in the Veteran's favor, his disability manifested by a right ear hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For the service connection for hypertension and right ear hearing loss issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2008.  

In any event, since the Board is granting these claims, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  

Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

The Veteran can also establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  

The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  

As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, as well as hypertension, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Analysis - Service Connection for Hypertension

The Veteran dates the onset of his hypertension disorder to the time of his service.  He maintains he was diagnosed with hypertension during service after he exhibited high blood pressure on several occasions.  He reports being prescribed medication for hypertension during service, but rarely taking it because he would have incapacitating episodes.  He indicates that he developed hypertension during service due to the high stress environment to which he was subject as an engineer in the U.S. Coast Guard.  He says his hypertension has worsened over time.  He is now on hypertension medication.  He has to avoid stressful jobs due to his hypertension.  See June 2009 Veteran's statement; January 2012 hearing testimony at page 16;  March 2009 Notice of Disagreement (NOD); October 2009 VA Form 9.

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The private treatment reports from Dr. H.M., MD., and Dr. D.W., MD., dated in 2006, 2007, and 2009 confirm a diagnosis of hypertension for the Veteran.  

Consequently, the determinative issue is whether his hypertension is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The service treatment records (STRs) contain several instances of treatment for high blood pressure.  The Veteran's blood pressure readings fluctuated towards the latter part of his service.  STRs dated in March 1991, August 1991, September 1991, and April 1992 reveal elevated blood pressure readings of 120/90 (systolic/diastolic), 134/99, 125/94, and 140/94.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm).  

More importantly, an August 1991  STR specifically documents high blood pressure and chest pain of 10 days duration.  An October 1991 STR reports that the Veteran exhibits high blood pressure when his job on ship was stressful.  

In a December 1991 STR, despite normal blood pressure readings at that particular time, a diagnosis of hypertension was rendered, with a notation that the hypertension did not need to be treated at that time.  

At his November 1992 retirement examination, the Veteran reported having a history of high blood pressure, but no diagnosis of hypertension was listed.  At retirement, his blood pressure reading was normal at 122/82 (systolic/diastolic).

Post-service, within a year of separation, three high blood pressure readings of 128/92, 122/96, and 128/100 were noted at a February 1994 VA examination.  

Thus, the Veteran's complaints and treatment during service in 1991 and 1992 and immediately post-service in 1994 reflect more than an "isolated" finding of high blood pressure readings, thereby revealing a chronic condition requiring repeated treatment.  38 C.F.R. § 3.303(b).  

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309. 

With regard to a nexus, there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current hypertension and the confirmed in-service treatment for elevated blood pressure readings.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

After reviewing STRs showing elevated blood pressure readings, in a private August 2009 report Dr. D.W. opined that "it [was] evident" hypertension existed and was first diagnosed while the Veteran served in the U.S. Coast Guard.  Overall, this opinion was supported by an explanation and supported by some evidence of record.  There is no contrary medical opinion of record.  This opinion lends probative support to the Veteran's claim.

Given the current medical diagnosis of hypertension, and his clinical history of treatment for high blood pressure both during and after service, the evidence establishes a chronic hypertension as likely as not was clinically present during his service.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


Analysis - Service Connection for Right Ear Hearing Loss

The Veteran reports developing right ear hearing loss as the result of elevated noise levels during service.  Specifically, he asserts being exposed to hazardous noise as the result of his military occupational specialty (MOS) as an engineer in the U.S. Coast Guard from 1970 to 1993.  He says he worked in the engine room of a ship for most of his service.  He was exposed to loud noise from the engine of the ship and other equipment.  

The Veteran's DD Form 214s and service personnel records (SPRs) confirm he served in this capacity.  He states he first noticed hearing loss in the last third of his military service with the U.S. Coast Guard.  He could not hear certain sounds emanating from engineering equipment.  He denied any significant post-service recreational or occupational noise exposure.  See June 2009 Veteran's statement; January 2012 hearing testimony at pages 27-28; March 2009 NOD; October 2009 VA Form 9. 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service records, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Concerning this, the most recent November 2008 VA audiology examination revealed right ear sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
35
50

Thus, the Veteran has current right ear hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  But the question remains whether this current right ear hearing loss is related to acoustic trauma during his military service.  

The STRs dated in the 1970s, 1980s, and 1990s are negative for any complaints or a diagnosis of  hearing loss, and a right ear hearing loss disability by the standards of 38 C.F.R. § 3.385 was not demonstrated.  But notably, his November 1992 in-service retirement audiology examination, only several months before discharge, revealed evidence of bilateral hearing loss at 6000 Hertz (a pure tone threshold of 40 decibels at this frequency).  See Hensley, 5 Vet. App. at 157 (higher threshold levels above 20 decibels indicate some degree of hearing loss).  

Moreover, his DD Form 214 reveals a MOS of engineer.  The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS specialty involved a "high" probability of noise exposure.  

In other words, the Veteran's MOS assignment throughout his periods of service is supportive of his allegation of exposure to acoustic trauma.  Thus, the Veteran credibly relates that he sustained exposure to acoustic trauma during service.  Thus, in-service acoustic trauma is confirmed. 

As noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  The lack of evidence of right ear hearing loss per § 3.385 during service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

The Board now turns to a central issue in this case - whether there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current right ear hearing loss and the confirmed acoustic trauma during his periods of service with the U.S. Coast Guard.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The evidence in the claims folder contains an unfavorable November 2008 VA medical opinion.  The VA audiologist opined that the Veteran's right ear hearing loss was not the result of acoustic trauma incurred during military service.  The examiner reasoned that at his STR retirement examination hearing was within normal limits.  The examiner assessed that the medical literature stated that noise-induced hearing loss occurred at the time of the exposure, not after the noise has ceased.  

The November 2008 VA examiner's opinion is deficient in several respects.  First, per the Ledford case, hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  Ledford, 3 Vet. App. at 89.  

As noted, the laws and regulations do not specifically require in-service complaints of or treatment for hearing loss during service in order to establish service connection.  Id.  

Second, notwithstanding the holding of the Ledford case, the November 1992 audiogram performed at retirement during service does in fact reveal some right ear hearing loss at 6000 Hertz.  The examiner failed to address this fact.  

Third, although right ear sensorineural hearing loss was currently diagnosed, the examiner provided no explanation as to what could have caused this disorder, even after conceding significant acoustic trauma during service with no evidence of post-service occupational or recreational noise exposure.  

A medical opinion based on an inaccurate factual premise has no probative value.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).  Furthermore, the Board is not required to accept a medical opinion that is unsupported by clinical findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In contrast, with regard to continuity of symptoms, the Veteran is competent to report in-service and post-service symptoms of right ear hearing loss.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  

Furthermore, the Board finds the Veteran's lay statements are credible for purposes of establishing continuity of symptomatology for right ear hearing loss, worsening over the years.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 310.  The Board cannot determine that lay evidence in the claims folder lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  Merely because right ear hearing loss per § 3.385 was not diagnosed during service, does not preclude service connection where, as here, there is probative lay evidence relating his current right ear hearing loss to confirmed acoustic trauma during service, with a lack of evidence of a post-service intercurrent cause.  See 38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 164.  See also Davidson, 581 F.3d at 1316.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b). See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, there is an approximate balance of the positive and negative evidence.  Given the current diagnosis right ear sensorineural hearing loss, in addition to the history of confirmed in-service acoustic trauma without evidence of post-service intercurrent acoustic trauma, and resolving doubt in the Veteran's favor, the Board concludes the evidence supports service connection for right ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted.  

Service connection for a right ear hearing loss is granted.  


REMAND

However, before addressing the claims for an increased rating for the service-connected bilateral hip disability and entitlement to a TDIU, the Board finds that additional development of the evidence is required.

First, the VA treatment records on file only date to February 2010.  So if the Veteran has since received additional relevant treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, at the January 2012 hearing the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA) for his service-connected disabilities since 2008.  See hearing testimony at page 6.  

Nonetheless, his SSA records are not on file and must be obtained before deciding these claims since these records may specifically concern the particular conditions at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  

Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Moreover, as to a TDIU rating, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

Third, the Veteran indicated at his hearing that he has sought treatment for his various disabilities with TRICARE providers.  See testimony at page 8.  No TRICARE records are in the claims folder.  TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  

Thus, the Board finds that the Veteran's claims must be remanded to attempt to obtain and associate TRICARE treatment records with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).   

Fourth, the Veteran stated at the January 2012 hearing that he was treated for his service-connected disabilities by several private medical providers.  See hearing testimony at pages 9-10, 23.  

However, previously, he did not adequately complete the necessary authorization forms sent to him (VA Forms 21-4142) to secure records for all of these providers.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

Therefore, since the claims are already being remanded on other bases, once again contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical treatment records relevant to his bilateral hip and TDIU claims.  

Fifth, the Veteran must be scheduled for a VA examination to rate the current extent and severity of his service-connected bilateral hip disability.  His last VA examination for his service-connected bilateral hip disability was in December 2008, nearly four years ago.  

The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran continues to assert that his bilateral hip disabilities have worsened.  See e.g., June 2009 Veteran's statement; March 2009 private surgery report for left hip.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hip disability.  

Sixth, as noted, with regard to a TDIU rating, the Board sees the AOJ has not developed or adjudicated this issue.  However, the Court has held that a request for a TDIU rating, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial or increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Overall, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU rating as an element of the increased rating claim for a bilateral hip disability.  See e.g., June 2009 Veteran's statement; January 2012 hearing testimony; May 2009 VA psychology note; December 2009 VA psychological examination.  Since entitlement to TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

On this point, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  

If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the TDIU issue is remanded for further development and adjudication.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to secure copies of complete records of relevant VA medical treatment after February 2010, including records from the VA Community Based Outpatient Clinic (CBOC) in Panama City, Florida.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The RO should take all indicated action to secure from the SSA all records associated with the Veteran's disability claim(s).  The Veteran states he was awarded SSA disability benefits beginning in 2008.  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

3.  The RO should take all indicated action to secure relevant TRICARE records from any such facility that may have treated the Veteran and associate those documents with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

4.  The RO should take all indicated action to contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any outstanding private treatment records for his bilateral hip disability.  The Veteran must adequately identify these private providers.  He should be asked to provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them.  If no records are available, documentation to that effect is required and should be associated with the file.

5.  After securing the above VA, SSA, TRICARE, and private treatment records and any other additional evidence, the RO should take all indicated action to schedule the Veteran for a VA examination to ascertain the current severity of the service-connected bilateral hip disability.  The purpose of this examination is to determine the current nature and extent of his bilateral hip disability, its effect on his occupational and social functioning, and its impact on his daily activities.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The following considerations will govern the examination:

(a) For both hips, the examiner must provide a diagnosis for each disease or injury of the hips noted on examination.

(b) For both hips, the examiner must report the complete range of motion findings for the bilateral hip disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

(c) For both hips, the examiner must indicate the effect of the service-connected low bilateral hip disability on his occupational and social functioning and his ordinary activities of daily life.  

7.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing all indicated development to the extent possible, the RO should readjudicate the claims for an increased rating for the service-connected bilateral hip disability and entitlement to a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


